Citation Nr: 0721158	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-38 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the residuals of a right ankle sprain.

2.  Entitlement to an initial compensable disability rating 
for the residuals of a left ankle sprain.

3.  Entitlement to an initial compensable disability rating 
for the residuals of a left knee sprain.

4.  Entitlement to an initial compensable disability rating 
for adductor tendonitis of the left hip.

5.  Entitlement to an initial compensable disability rating 
for allergic rhinitis and sinusitis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to June 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In relevant part, the RO granted service 
connection for the residuals of bilateral ankle sprains, the 
residuals of a left knee sprain, adductor tendonitis of the 
left hip, and allergic rhinitis and sinusitis, and assigned a 
zero percent (noncompensable) evaluation for each disability 
from June 20, 2004.  The veteran timely perfected an appeal 
of these determinations to the Board.

This case was previously before the Board and was remanded to 
the RO in September 2005.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in March 2006.  A transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Since June 20, 2004, the veteran's right ankle disability 
has been manifested by moderate limitation of motion.  

2.  Since June 20, 2004, the veteran's left ankle disability 
has been manifested by moderate limitation of motion.  

3.  The veteran's left knee disability is manifested by full 
range of motion without evidence of functional impairment.

4.  The veteran's left hip disability is manifested by full 
range of motion without evidence of functional impairment.  

5.  The veteran's allergic rhinitis and sinusitis is 
manifested by complaints of congestion and occasional 
postnasal drainage with no x-ray or clinical evidence of 
paranasal sinus pathology.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 10 percent rating 
for residuals of a right ankle sprain are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
(DC) 5271 (2006).  

2.  The schedular criteria for an initial 10 percent rating 
for residuals of a left ankle sprain are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5271 (2006).  

3.  The schedular criteria for an initial compensable rating 
for residuals of a left knee sprain are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(DCs) 5260, 5261 (2006).

4.  The schedular criteria for an initial compensable rating 
for adductor tendonitis of the left hip are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DCs 
5024, 5251, 5252, 5253 (2006).

5.  The schedular criteria for an initial compensable rating 
for allergic rhinitis and sinusitis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, DCs 6510, 6522 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a June 2004 rating decision, awarded 
the veteran service connection for right ankle, left ankle, 
left knee and left hip disabilities as well as allergic 
rhinitis and sinusitis and assigned noncompensable ratings.  
Thus, the veteran's service connection claims were 
substantiated in June 2004 and VA no longer has any further 
duty to notify the veteran on how to substantiate her claims.  
Rather, VA is required to fulfill its statutory duties under 
38 U.S.C.A. § 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of higher 
ratings for the disabilities on appeal by way of the 
September 2004 statement of the case (SOC).  Therefore, the 
Board determines that any defect in VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claims, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records and a report of VA examination.  In 
correspondence received in June 2006, the veteran stated that 
she had no additional evidence to submit.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).



Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2006).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59 require 
consideration of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated contemplates limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Entitlement to an initial compensable disability rating for 
the residuals of a right ankle sprain.

Entitlement to an initial compensable disability rating for 
the residuals of a left ankle sprain.

The Board recognizes that the right and left ankle conditions 
are separate disabilities.  However, since these two issues 
involve identical facts and law, they will be addressed 
together.

Specific rating criteria

The veteran's right and left ankle disabilities are evaluated 
as noncompensably (0 percent) disabling under DCs 5299-5271.  
The use of 5299 indicates that the disability is a joint 
condition not specifically listed in the Rating Schedule, and 
hyphenation with 5271 indicates that the disabilities have 
been rated as limitation of motion of the ankle.  See 38 
C.F.R. § 4.27 (2006).

Under DC 5271, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, DC 5271 (2006).

Unfortunately, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  However, the Schedule for 
Rating Disabilities also provides some guidance by defining 
full range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).



Analysis

In this case, a physical examination conducted in April 2004, 
two months before the veteran's discharge from service, 
revealed that flexion of both ankles was 10 degrees while 
extension was 45 degrees.  When the veteran was examined by 
VA in May 2006 range of motion of both ankles was 30 degrees 
of dorsiflexion and 35 degrees of plantar flexion.  Both 
examinations documented the veteran's complaint of increased 
bilateral ankle pain with activity.  

Given these facts, the Board finds that the veteran's right 
and left ankle disabilities warrant initial 10 percent 
ratings.  That is, the Board feels that the evidence reflects 
moderate limitation of motion in both ankles.  The 10 degrees 
of flexion reported on the April 2004 examination represents 
half of the normal range of motion while the 35 degrees of 
plantar flexion noted on the May 2006 examination also 
represents a decrease in the normal range of motion.  These 
findings coupled with the veteran's complaint of bilateral 
ankle pain support the conclusion that the right and left 
ankle disabilities are manifested by moderate limitation of 
motion.  

The Board notes, however, that marked limitation of motion 
has not been shown in either ankle.  Although the 2004 
examination showed that the veteran had only half of the 
normal range of motion in dorsiflexion she had full range of 
motion in plantar flexion (45 degrees).  Likewise, the 2006 
examination showed full range of motion in dorsiflexion and 
over 75 percent of normal range of motion in plantar flexion.  
Also noteworthy is the fact that the veteran does not require 
any assistive device to walk; something that would be 
expected if there was marked limitation of motion of both 
ankles.  Thus, the criteria for a 20 percent rating under DC 
5271 have not been met.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of her pain and/or painful motion, etc.  But the May 2006 VA 
examiner stated that there was no evidence of painful motion, 
additional limitation following repetitive use, weakness, 
excess fatigability or incoordination in the ankles.  

For these reasons, the Board finds that initial (since June 
20, 2004) 10 percent ratings, but no higher, are warranted 
for the right and left ankle disabilities.  Fenderson, 12 
Vet. App. at 125-26.

Entitlement to an initial compensable disability rating for 
the residuals of a left knee sprain.

Specific rating criteria

The veteran's left knee disability is currently rated 0 
percent disabling under DCs 5299-5260.  See 38 C.F.R. § 4.27.   
Under DC 5260 [limitation of flexion of the leg], a 0 percent 
evaluation is warranted for flexion limited to 60 degrees.  A 
10 percent evaluation is warranted for flexion limited to 45 
degrees.  A 20 percent evaluation is warranted for flexion 
limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2006).

Under DC 5261 [limitation of extension of the leg], a 0 
percent evaluation is warranted for extension limited to 5 
degrees.  A 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2006).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Under DC 5257, a 10 percent disability rating is warranted 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2006).

Analysis

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for left knee sprain.  
Regarding limitation of motion of the veteran's left knee, 
the April 2004 examination indicated that range of motion of 
the knee was full, 0 to 140 degrees, while the May 2006 VA 
examination showed that range of motion was 0 to 130 degrees.  
Based on this evidence, a compensable rating under DC 5260 or 
5261 based on limitation of flexion or extension of the knee 
is not warranted.

The Board notes that DC 5257 is not for application as both 
the 2004 and 2006 examinations indicated that the left knee 
did not exhibit instability.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of her pain and/or painful motion, etc.  But the May 2006 VA 
examiner stated that there was no evidence of painful motion, 
additional limitation following repetitive use, weakness, 
excess fatigability or incoordination in the left knee.  

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since the veteran has no instability, 
these precedent General Counsel opinions do not apply to the 
facts of this particular case.

Moreover, since the veteran has essentially normal range of 
motion in her left knee, she also cannot receive separate 
ratings for limitation of flexion and extension.  See 
VAOGPREC 9-04 (September 17, 2004) (where VA's Office of 
General Counsel determined that flexion (a retrograde motion) 
in bending the leg and extension (a forward motion) in 
straightening the leg, while involving limitation of motion 
along the same plane, nonetheless serve different functional 
roles such that they are not duplicative or overlapping, and 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding (at 38 
C.F.R. § 4.14), regardless of whether the limited motions are 
from the same or different causes.)

The Board also has considered whether the veteran's rating 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question (June 20, 2004 to the present) 
because at no time has her disability been more than 0 
percent disabling.  Fenderson, 12 Vet. App. at 125-26.

For these reasons, the claim for an initial compensable 
rating for residuals of a left knee sprain must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Entitlement to an initial compensable disability rating for 
adductor tendonitis of the left hip.

Specific rating criteria

The veteran's left hip disability is evaluated as 0 percent 
disabling under DCs 5099-5024.  DC 5099 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 
4.27.

DC 5024 states that tenosynovitis is to be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5024 (2006).  DC 5003 in 
turn provides that degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003 (2006).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under DC 5251.  
38 C.F.R. § 4.71a, DC 5251 (2006).

Under DC 5252, a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
disability evaluation, there must be limitation of flexion to 
20 degrees.  For a 40 percent disability evaluation, there 
must be limitation of flexion to 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5252 (2006).

Under DC 5253, where there is limitation of rotation of the 
thigh, where the veteran cannot toe-out more than 15 degrees; 
or there is limitation of abduction preventing the veteran 
from crossing his legs, a 10 percent evaluation is assigned.  
Where there is limitation of abduction with motion lost 
beyond 10 degrees, a 20 percent rating is assigned.  
38 C.F.R. § 4.71a, DC 5253 (2006).

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2006).

Analysis

After reviewing the evidence in this case, the Board finds 
that an initial compensable rating is not warranted for the 
service-connected left hip disability.  The April 2004 
examination revealed that the veteran's left hip had full 
range of motion in flexion, extension, abduction, adduction 
and rotation.  The May 2006 VA examination likewise showed 
full range of motion in the hip: flexion to 130 degrees and 
abduction to 50 degrees.  

Since the pertinent clinical evidence reveals full range of 
motion of the left hip, the criteria for an initial 
compensable evaluation for the left hip disability based on 
limitation of motion have not been met under DCs 5251, 5252 
or 5253.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca.  However, the May 2006 VA examiner 
specifically stated that examination of the left hip did not 
show painful motion.  In addition, the examiner stated that 
there was no additional limitation following repetitive use, 
weakness, excess fatigability or incoordination.  As such, 
there is simply no credible, competent evidence indicating 
significant functional loss attributable to the left hip 
disability that would warrant a compensable evaluation.

The Board also has considered whether the veteran's rating 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question (June 20, 2004 to the present) 
because at no time has her disability been more than 0 
percent disabling.  Fenderson, 12 Vet. App. at 125-26.

For these reasons, the claim for an initial compensable 
rating for adductor tendonitis of the left hip must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applicable 
in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Entitlement to an initial compensable disability rating for 
allergic rhinitis and sinusitis.

Specific rating criteria

The veteran's respiratory disorder is rated as 0 percent 
disabling under DCs 6510-6522.  

Pursuant to DC 6510, sinusitis detected by x- ray only is 
noncompensable.  Sinusitis manifested by one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting is 
assigned an evaluation of 10 percent.  Thirty percent is 
assigned for three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  Fifty percent is 
assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, DC 6510 (2006).

Under DC 6522, for allergic or vasomotor rhinitis, a 10 
percent rating is warranted when there are no polyps but 
there is greater than 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent disability evaluation is for application where 
the evidence demonstrates polyps.  38 C.F.R. § 4.97, DC 6522 
(2006).  

Analysis

Upon review of the record, the Board finds that the veteran 
is not entitled to a compensable rating under either DC 6510 
or 6522.  At the time of the April 2004 examination, the 
veteran reported that her allergic rhinitis was seasonal and 
that she had a lot of congestion headaches.  She indicated 
that treatment had included Zyrtec, Allegra and Benadryl.  
While physical examination revealed erythema and congestion 
to the turbinates bilaterally, no polyps or bleeding was 
noted.  The diagnosis was allergic rhinitis and sinusitis, 
intermittently active.  VA records, dated in April 2006, show 
that a CT scan of the sinuses revealed no significant 
paranasal sinus pathology.  The paranasal sinuses were normal 
and clear with no sign of air-fluid levels, mass lesions or 
mucosal thickening.  

When the veteran was examined by VA in May 2006 there was no 
evidence of mucopus present in the nose or nasopharynx.  
There were also no nasal polyps present.  The examiner 
concluded that the veteran did not exhibit signs or symptoms 
of allergic rhinitis or sinusitis at the present time.  The 
diagnoses were history of allergic rhinitis and no evidence 
of acute or chronic sinusitis.  The examiner did note that 
the veteran had mild nasal septal deviation which was not 
related to military service.  

Based on this evidence, the Board finds that an initial 10 
percent rating is not warranted.  As the facts clearly show, 
the veteran has not had one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting which would warrant a 10 
percent rating under DC 6510.  In addition, the evidence does 
not reflect obstruction of the nasal passages of greater than 
50 percent on both sides or complete obstruction on one side.  
On the contrary, the April 2006 CT scan showed that the nasal 
passages were clear with no evidence of obstruction 
whatsoever.  Thus, a 10 percent rating under DC 6522 is 
clearly not warranted.  

The Board also has considered whether the veteran's rating 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question (June 20, 2004 to the present) 
because at no time has her disability been more than 0 
percent disabling.  Fenderson, 12 Vet. App. at 125-26.

For these reasons, the claim for an initial compensable 
rating for allergic rhinitis and sinusitis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that her service-connected 
disabilities result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for any of her service-connected 
disabilities is in order because it presents an exceptional 
or unusual disability picture, she may raise this matter with 
the RO.


ORDER

An initial 10 percent rating for residuals of a right ankle 
sprain is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

An initial 10 percent rating for residuals of a left ankle 
sprain is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to an initial compensable disability rating for 
the residuals of a left knee sprain is denied. 

Entitlement to an initial compensable disability rating for 
adductor tendonitis of the left hip is denied.  

Entitlement to an initial compensable disability rating for 
allergic rhinitis and sinusitis is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


